



Exhibit 10.43
LINCOLN ELECTRIC HOLDINGS, INC.
2015 EQUITY AND INCENTIVE COMPENSATION PLAN
Restricted Stock Unit Agreement
WHEREAS, Lincoln Electric Holdings, Inc. maintains the Company’s 2015 Equity and
Incentive Compensation Plan, as may be amended from time to time (the “Plan”),
pursuant to which the Company may award Restricted Stock Units (“RSUs”) to
officers and certain key employees of the Company and its Subsidiaries;
WHEREAS, the Grantee, whose name is set forth on the “Dashboard” tab on the
Morgan Stanley StockPlan Connect portal, a secure third-party vendor website
used by the Company (to be referred to herein as the “Grant Summary”), is an
employee of the Company or one of its Subsidiaries; and
WHEREAS, the Grantee was awarded RSUs under the Plan by the Compensation and
Executive Development Committee (the “Committee”) of the Board of Directors (the
“Board”) of the Company on the Date of Grant in 2020, as set forth on the Grant
Summary (the “Date of Grant”), and the execution of an Evidence of Award in the
form hereof (this “Agreement”) has been authorized by a resolution of the
Committee duly adopted on such date.
NOW, THEREFORE, pursuant to the Plan and subject to the terms and conditions
thereof and the terms and conditions hereinafter set forth, the Company hereby
confirms to the Grantee the award of the number of RSUs set forth on the Grant
Summary.


1.
Definitions. Unless otherwise defined in this Agreement (including on Exhibit A
hereto), terms used in this Agreement with initial capital letters will have the
meanings assigned to them in the Plan. Certain terms used herein with initial
capital letters will have the meanings set forth on Exhibit A hereto.

2.
Issuance of RSUs. The RSUs covered by this Agreement shall be issued to the
Grantee effective upon the Date of Grant. Each RSU entitles the Grantee to
receive one Common Share (or to have one Common Share credited to Grantee’s
account under the Deferred Compensation Plan, if elected) upon the Grantee’s
Distribution Date. The Grantee shall not have the rights of a shareholder with
respect to such RSUs, except as provided in Section 10, provided that such RSUs,
together with any additional RSUs that the Grantee may become entitled to
receive by virtue of a share dividend, a merger or a reorganization in which
Lincoln Electric Holdings, Inc. is the surviving corporation or any other change
in the capital structure of Lincoln Electric Holdings, Inc., shall be subject to
the restrictions hereinafter set forth.

3.
Restrictions on Transfer of RSUs. Subject to Section 15 of the Plan, the RSUs
subject to this grant may not be sold, exchanged, assigned, transferred,
pledged, encumbered or otherwise disposed of by the Grantee, except to the
Company, until the Distribution Date; provided, however, that the Grantee’s
rights with respect to such RSUs may be transferred by will or pursuant to the
laws of descent and distribution. Any purported transfer or encumbrance in
violation of the provisions of this Section 3 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such RSUs or the underlying Common Shares. The Company in its sole discretion,
when and as permitted by the Plan, may waive the restrictions on transferability
with respect to all or a portion of the RSUs subject to this Agreement.

4.
Vesting of RSUs. Subject to the terms and conditions of Sections 5, 6 and 7
hereof, all of the RSUs covered by this Agreement shall become nonforfeitable
upon the Grantee remaining in the continuous employment of the Company or a
Subsidiary until the third anniversary of the Date of Grant (the period of time
from the Date of Grant to the third anniversary, the “Restriction Period”).

5.
Effect of Change in Control. In the event a Change in Control occurs during the
Restriction Period, the RSUs covered by this Agreement shall become
nonforfeitable to the extent provided in this Section 5.  

(a)
The RSUs covered by this Agreement will become nonforfeitable in full
immediately prior to the Change in Control if (i) (A) a Replacement Award is not
provided to the Grantee in connection with the Change in Control to replace,
adjust or continue the award of RSUs covered by this Agreement (the “Replaced
Award”) and (B) the Grantee remains in the continuous employ of the Company or a
Subsidiary throughout the period beginning on the Date of Grant and ending on
the date of the Change in Control, or (ii) (A) the Grantee was a party to a
severance agreement with the Company providing benefits in connection with a
Change in Control (a “Severance Agreement”) at the time of the Grantee’s
termination of employment and (B) the Grantee’s employment was terminated by the
Company (x) other than for Cause or pursuant to an individually negotiated
arrangement after the Date of Grant, (y) following the commencement of any
discussion with a third person that results in a Change in Control and (z)
within twelve months prior to the Change in Control. If a Replacement Award is
provided,






--------------------------------------------------------------------------------





references to the RSUs in this Agreement shall be deemed to refer to the
Replacement Award after the Change in Control.
(b)
If a Replacement Award is provided to the Grantee to replace, adjust or continue
the Replaced Award, and if, upon or after receiving the Replacement Award and
within a period of two years after the Change in Control but prior to the end of
the Restriction Period, the Grantee experiences a termination of employment with
the Company or a Subsidiary of the Company by reason of the Grantee terminating
employment for Good Reason or the Company terminating Grantee’s employment other
than for Cause, the Replacement Award shall become immediately nonforfeitable in
full upon such termination.

(c)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding RSUs that at the time of the Change in Control
are not subject to a “substantial risk of forfeiture” (within the meaning of
Section 409A of the Code) will be deemed to be nonforfeitable at the time of
such Change in Control and will be paid within 15 days of the Change in Control;
provided, however, that if such Change in Control would not qualify as a
permissible date of distribution under Section 409A(a)(2)(A) of the Code and the
regulations thereunder, and where Section 409A of the Code applies to such
distribution, payment will be made on the date that would have otherwise applied
pursuant to Section 8.

6.
Effect of Death, Disability or Retirement.

(a)
The RSUs subject to this Agreement shall become immediately nonforfeitable in
full (i) upon the death of the Grantee while in the employment of the Company or
any Subsidiary, or (ii) if the Grantee’s employment with the Company or any
Subsidiary should terminate as a result of the Grantee becoming Disabled.

(b)
If the Grantee terminates employment with the Company or any Subsidiary after
the Grantee attains age 60 and completes five years of continuous employment,
but prior to the end of the Restriction Period, only a pro rata portion of the
RSUs (rounded down to the nearest whole Common Share) subject to this Agreement,
based on the Grantee’s length of employment during the Restriction Period, shall
become immediately nonforfeitable.

7.
Effect of Termination of Employment and Effect of Competitive Conduct.

(a)
In the event that the Grantee’s employment shall terminate, the Grantee shall
forfeit any RSUs that have not become nonforfeitable prior to or at the time of
such termination as follows:

(i)
except as described in the following clause (ii), at the time of such
termination, or

(ii)
on the twelve-month anniversary of the Grantee’s termination of employment if
(A) at the time of such termination of employment the Grantee is a party to a
Severance Agreement and the Grantee’s employment is terminated by the Company
other than for Cause or pursuant to an individually negotiated arrangement and
(B) the RSUs do not become nonforfeitable on or prior to such twelve-month
anniversary;

provided, however, that the Board upon recommendation of the Committee may order
that part or all of such RSUs become nonforfeitable.
(b)
Notwithstanding anything in this Agreement to the contrary, unless otherwise
determined by the Company, if the Grantee, either during employment by the
Company or a Subsidiary or within six (6) months after termination of such
employment, (i) shall become an employee of a competitor of the Company or a
Subsidiary or (ii) shall engage in any other conduct that is competitive with
the Company or a Subsidiary, in each case as reasonably determined by the
Company (“Competition”), then, at the time of such Company determination, the
Grantee shall forfeit any RSUs that have not become nonforfeitable. In addition,
if the Company shall so determine, the Grantee shall, promptly upon notice of
such determination, (x) return to the Company all the Common Shares that the
Grantee has not disposed of that were issued in payment of RSUs that became
nonforfeitable pursuant to this Agreement and an amount in cash equal to any
related dividend equivalents awarded under Section 10(b) hereof, including
amounts the Grantee elected to defer under Section 9 hereof, within a period of
one (1) year prior to the date of the commencement of such Competition if the
Grantee is an employee of the Company or a Subsidiary, or within a period of one
(1) year prior to termination of employment with the Company or a Subsidiary if
the Grantee is no longer an employee of the Company or a Subsidiary, and (y)
with respect to any Common Shares so issued in payment of RSUs pursuant to this
Agreement that the Grantee has disposed of, including amounts the Grantee
elected to defer under Section 9 hereof, pay to the Company in cash the
aggregate Market Value per Share of those Common Shares on the Distribution Date
plus an amount in cash equal to any related dividend equivalents awarded under
Section 10(b) hereof, in each case as reasonably determined by the Company. To
the extent that such amounts are not promptly paid to the Company, the Company
may set off the amounts so payable to it against any amounts (other than amounts
of non-qualified deferred compensation as so defined under Section 409A of the
Code) that may be owing from time to time by the Company or a Subsidiary to the
Grantee, whether as wages or vacation pay or in the form of any other benefit or
for any other reason.






--------------------------------------------------------------------------------





8.
Time of Payment of RSUs.

(a)
With respect to RSUs (or any portion of RSUs) that constitute deferred
compensation within the meaning of Section 409A of the Code (after taking into
account any applicable exemptions from Section 409A of the Code), payment for
such RSUs, if any, that are vested as of such date as determined in accordance
with Section 409A of the Code (less any RSUs which became vested and were paid
on an earlier date) shall be made on (or within 15 days after) the earliest of
the following dates that follows the date on which the RSUs become vested:

(i)
the last day of the Restriction Period specified in Section 4;

(ii)
the date of the Grantee’s death;

(iii)
the date the Grantee experiences a separation from service with the Company
(determined in accordance with Section 409A of the Code); provided, however,
that if the Grantee on the date of separation from service is a “specified
employee” (within the meaning of Section 409A of the Code determined using the
identification methodology selected by the Company from time to time), payment
for the RSUs will be made on the tenth business day of the seventh month after
the date of the Grantee’s separation from service or, if earlier, the date of
the Grantee’s death; and

(iv)
the date of a change in the ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company
(each within the meaning of Section 409A of the Code).

(b)
With respect to RSUs (or any portion of RSUs) that do not constitute deferred
compensation within the meaning of Section 409A of the Code (after taking into
account any applicable exemptions from Section 409A of the Code), payment for
such RSUs shall be made within 60 days of the date on which such RSUs become
nonforfeitable and in all events within the short-term deferral period specified
in Treasury Regulation § 1.409A-1(b)(4).

9.
Deferral of RSUs. The Grantee may elect to defer receipt of the Common Shares
underlying the RSUs subject to this Agreement beyond the Distribution Date,
pursuant to and in accordance with the terms of the Deferred Compensation Plan.

10.
Dividend Equivalents and Other Rights.

(a)
Except as provided in this Section, the Grantee shall not have any of the rights
of a shareholder with respect to the RSUs covered by this Agreement; provided,
however, that any additional Common Shares, share rights or other securities
that the Grantee may become entitled to receive pursuant to a stock dividend,
stock split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of
Lincoln Electric Holdings, Inc. shall be subject to the same restrictions as the
RSUs covered by this Agreement.

(b)
The Grantee shall have the right to receive dividend equivalents with respect to
the Common Shares underlying the RSUs on a deferred basis and contingent on
vesting of the RSUs. Dividend equivalents on the RSUs covered by this Agreement
shall be sequestered by the Company from and after the Date of Grant until the
Distribution Date, whereupon such dividend equivalents shall be paid to the
Grantee in the form of cash (or credited to the Grantee’s account under the
Deferred Compensation Plan, if elected), to the extent such dividend equivalents
are attributable to RSUs that have become nonforfeitable. To the extent that
RSUs covered by this Agreement are forfeited pursuant to Section 7 hereof, all
the dividend equivalents sequestered with respect to such RSUs shall also be
forfeited. No interest shall be payable with respect to any such dividend
equivalents.

(c)
Under no circumstances will the Company distribute or credit dividend
equivalents paid on RSUs as described in Section 10(b) until the Grantee’s
Distribution Date. The Grantee will not be entitled to vote the Common Shares
underlying the RSUs until the Grantee receives such Common Shares on or after
the Distribution Date.

(d)
Notwithstanding anything to the contrary in this Section 10, to the extent that
any of the RSUs become nonforfeitable pursuant to this Agreement and the Grantee
elects pursuant to Section 9 to defer receipt of the Common Shares underlying
the RSUs beyond the Distribution Date in accordance with the terms of the
Deferred Compensation Plan, then the right to receive dividend equivalents
thereafter will be governed by the Deferred Compensation Plan from and after the
Distribution Date.

11.
Withholding Taxes. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for applicable income and
employment tax and other required withholding purposes with respect to the RSUs
evidenced by this Agreement, the Grantee shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any
federal, state local or foreign taxes of any kind required by law to be withheld
with respect to such amount. The Grantee agrees that any required minimum
withholding obligations shall be settled by the withholding of a number of
Common Shares that are payable to Grantee upon vesting of RSUs under this
Agreement with a value equal to the amount of such required minimum withholding.
The obligations of the Company under this Agreement shall be conditional on such
payment or arrangements.

12.
No Right to Employment. This award of RSUs is a voluntary, discretionary bonus
being made on a one-time basis and it does not constitute a commitment to make
any future awards. This award and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise






--------------------------------------------------------------------------------





required by law. The Plan and this Agreement will not confer upon the Grantee
any right with respect to the continuance of employment or other service with
the Company or any Subsidiary and will not interfere in any way with any right
that the Company or any Subsidiary would otherwise have to terminate any
employment or other service of the Grantee at any time. For purposes of this
Agreement, the continuous employment of the Grantee with the Company or a
Subsidiary shall not be deemed interrupted, and the Grantee shall not be deemed
to have ceased to be an employee of the Company or any Subsidiary, by reason of
(A) the transfer of his or her employment among the Company and any Subsidiary
or (B) an approved leave of absence.
13.
Relation to Other Benefits. Any economic or other benefit to the Grantee under
this Agreement or the Plan will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and will not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

14.
Agreement Subject to the Plan. The RSUs evidenced by this Agreement and all of
the terms and conditions hereof are subject to all of the terms and conditions
of the Plan. In the event of any inconsistency between this Agreement and the
Plan, the terms of the Plan will govern.

15.
Data Privacy.

(a)
The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in this document by and among, as applicable, the Grantee’s employer
(the “Employer”), and the Company and its Subsidiaries for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.

(b)
The Grantee understands that the Company, its Subsidiaries and the Employer hold
certain personal information about the Grantee, including, but not limited to,
name, home address and telephone number, date of birth, social security or
insurance number or other identification number, salary, nationality, job title,
any Common Shares or directorships held in the Company, details of all RSUs or
any other entitlement to Common Shares awarded, canceled, purchased, exercised,
vested, unvested or outstanding in the Grantee’s favor for the purpose of
implementing, managing and administering the Plan (“Data”).

(c)
The Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere (in
particular the United States), including outside the European Economic Area (if
applicable), and that the recipient country (e.g., the United States) may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the local human
resources representative. The Grantee authorizes the Company, Morgan Stanley
Smith Barney, LLC and any other possible recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
Common Shares acquired under the Plan. The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage
participation in the Plan. The Grantee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of the Data, require any necessary amendments to the Data or refuse or withdraw
the consents herein, in any case without cost, by contacting the local human
resources representative in writing. The Grantee understands that refusing or
withdrawing consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusing to consent or withdrawing
consent, the Grantee understands that he or she may contact his or her local
human resources representative.

16.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that subject to Section 11 of the Plan and Section 20 of this
Agreement, no such amendment shall adversely affect the rights of the Grantee
with respect to the RSUs without the Grantee’s consent.

17.
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

18.
Governing Law/Venue. This Agreement is made under, and will be construed in
accordance with, the internal substantive laws of the State of Ohio. All legal
actions or proceedings relating to this Agreement shall be brought exclusively
in the U.S. District Court for the Northern District of Ohio, Eastern Division
or the Cuyahoga County Court of Common Pleas, located in Cuyahoga County, Ohio.

19.
Restrictive Covenant Agreement. The grant of the RSUs under this Agreement is
contingent upon the Grantee having executed the most recent version of the
Company’s Proprietary Information, Inventions and Restrictive Covenant Agreement
and having returned it to the Company.

20.
RSUs Subject to the Company’s Recovery of Funds Policy. Notwithstanding anything
in this Agreement to the contrary, (a) the RSUs covered by this Agreement shall
be subject to the Company’s Recovery of Funds Policy (or similar clawback






--------------------------------------------------------------------------------





policy), as it may be in effect from time to time, including, without
limitation, to implement Section 10D of the Exchange Act and any applicable
rules or regulations issued by the U.S. Securities and Exchange Commission or
any national securities exchange or national securities association on which the
Common Shares may be traded (the “Compensation Recovery Policy”), and (b) the
Grantee acknowledges and agrees that any and all applicable provisions of this
Agreement shall be deemed superseded by and subject to the terms and conditions
of the Compensation Recovery Policy from and after the effective date thereof.
21.
Code Section 409A. To the extent applicable, it is intended that this Agreement
be designed and operated within the requirements of Section 409A of the Code
(including any applicable exemptions) and, in the event of any inconsistency
between any provision of this Agreement or the Plan and Section 409A of the
Code, the provisions of Section 409A of the Code shall control. Any provision in
the Plan or this Agreement that is determined to violate the requirements of
Section 409A of the Code shall be void and without effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee). Any provision that is required by Section
409A of the Code to appear in the Agreement that is not expressly set forth
herein shall be deemed to be set forth herein, and the Agreement shall be
administered in all respects as if such provision was expressly set forth
herein. Any reference in the Agreement to Section 409A of the Code or a Treasury
Regulation section shall be deemed to include any similar or successor
provisions thereto.

22.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

23.
Appendix. Notwithstanding any provisions in this Agreement, the grant of RSUs is
also subject to the special terms and conditions set forth in Appendix A to this
Agreement for Grantee’s country. Moreover, if Grantee relocates to one of the
countries included in Appendix A, the special terms and conditions for such
country will apply to Grantee, to the extent the Company determines that the
application of such terms and conditions are necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. Appendix A
constitutes part of this Agreement.

The Grantee hereby acknowledges receipt of this Agreement and accepts the right
to receive the RSUs evidenced hereby subject to the terms and conditions of the
Plan and the terms and conditions herein above set forth and represents that he
or she understands the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed this Agreement.


THIS AGREEMENT is executed in the name and on behalf of the Company on the Date
of Grant as set forth in the Grant Summary.
 
LINCOLN ELECTRIC HOLDINGS, INC.
 




 
Christopher L. Mapes
Chairman, President and Chief Executive Officer



EXHIBIT A


For purposes of this Agreement, the following terms shall have the following
meanings:


1.
“Cause”: For a Grantee who is a party to a Severance Agreement, a termination
for “Cause” (or similar term) shall have the meaning set forth in such
agreement. For all other Grantees, a termination for “Cause” shall mean that,
prior to termination of employment, the Grantee shall have:

a.
committed a criminal violation involving fraud, embezzlement or theft in
connection with the Grantee’s duties or in the course of the Grantee’s
employment with the Company or any Subsidiary;

b.
committed an intentional violation of the Lincoln Electric Code of Corporate
Conduct and Ethics, or any successor document, in effect at the relevant time;

c.
committed intentional wrongful damage to property of the Company or any
Subsidiary;

d.
committed intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or






--------------------------------------------------------------------------------





e.
committed intentional wrongful engagement in any of the activities set forth in
any confidentiality, non-competition or non-solicitation arrangement with the
Company to which the Grantee is a party;

and, in each case, any such act shall have been demonstrably and materially
harmful (including financially or reputationally harmful) to the Company. For
purposes of this Agreement, no act or failure to act on the part of the Grantee
will be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but will be deemed “intentional” only if done or omitted to be done
by the Grantee not in good faith and without reasonable belief that the
Grantee’s action or omission was in the best interest of the Company.
2.
“Deferred Compensation Plan” means the Lincoln Electric Holdings, Inc. 2005
Deferred Compensation Plan for Executives, in effect from time to time.

3.
“Disabled” means that the Grantee is disabled within the meaning of, and begins
actually to receive disability benefits pursuant to, the long-term disability
plan in effect for, or applicable to, the Grantee at the relevant time. In the
event that the Company does not maintain a long-term disability plan at any
relevant time, the Committee shall determine, in its sole discretion, that a
Grantee is “Disabled” if the Grantee meets one of the following requirements:
(i) the Grantee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, (ii) the Grantee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under the Company’s accident and health or long-term disability
plan or any similar plan maintained by a third party, but excluding governmental
plans, or (iii) the Social Security Administration determines the Grantee to be
totally disabled.

4.
“Distribution Date” means the date on which the Common Shares represented by
nonforfeitable RSUs shall be distributed to the Grantee as specified in Section
8 (or would have been so distributed absent an election under the Deferred
Compensation Plan);

5.
“Good Reason”: For a Grantee who is a party to a Severance Agreement, a
termination “for Good Reason” (or similar term) shall have the meaning set forth
in such agreement. For all other Grantees, “for Good Reason” shall mean the
Grantee’s termination of employment with the Company as a result of the initial
occurrence, without the Grantee’s consent, of one or more of the following
events:

a.
A material diminution in the Grantee’s base compensation;

b.
A material diminution in the Grantee’s authority, duties, or responsibilities;

c.
A material reduction in the Grantee’s opportunity regarding annual bonus,
incentive or other payment of compensation, in addition to base compensation,
made or to be made in regard to services rendered in any year or other period
pursuant to any bonus, incentive, profit-sharing, performance, discretionary pay
or similar agreement, policy, plan, program or arrangement (whether or not
funded) of the Company;

d.
A material change in the geographic location at which the Grantee must perform
the services, which adds fifty (50) miles or more to the Grantee’s one-way daily
commute; and

e.
Any other action or inaction that constitutes a material breach by the Company
of the Grantee’s employment agreement, if any, under which the Grantee provides
services, or Grantee’s Severance Agreement, if any.

Notwithstanding the foregoing, a termination of employment by the Grantee for
one of the reasons set forth in clauses (a) through (e) above will not
constitute “Good Reason” unless the Grantee provides, within 90 days of the
initial occurrence of such condition or conditions, written notice to the
Grantee’s employer of the existence of such condition or conditions and the
Grantee’s employer has not remedied such condition or conditions within 30 days
of the receipt of such notice.
6.
“Incumbent Directors”: For purposes of applying the definition of Change in
Control in the Plan, “Incumbent Directors” means the individuals who, as of the
Effective Date, are Directors and any individual becoming a Director subsequent
to the Effective Date whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual will not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of (including the settlement of) an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

7.
“Replacement Award” means an award: (i) of the same type (time-based restricted
stock units) as the Replaced Award; (ii) that has a value at least equal to the
value of the Replaced Award; (iii) that relates to publicly traded equity
securities of the Company or another entity that is affiliated with the Company
following a Change in Control; (iv) if the Grantee holding the Replaced Award is
subject to U.S. federal income tax under the Code, the tax consequences of which
to such Grantee under the Code are not less favorable to such Grantee than the
tax consequences of the Replaced Award; and (v) the other terms and conditions
of which are not less favorable to the Grantee holding the Replaced Award than
the terms and conditions of the Replaced Award (including the provisions that
would apply in the event of a subsequent Change






--------------------------------------------------------------------------------





in Control). A Replacement Award may be granted only to the extent it does not
result in the Replaced Award or Replacement Award failing to comply with or be
exempt from Section 409A of the Code. Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the two preceding sentences are satisfied.
The determination of whether the conditions of this Exhibit A, Section 7 are
satisfied will be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.
8.
“Separation from Service” shall have the meaning given in Code Section 409A, and
references to employment termination or termination of employment in this
Agreement shall be deemed to refer to a Separation from Service. In accordance
with Treasury Regulation §1.409A-1(h)(1)(ii) (or any similar or successor
provisions), a Separation from Service shall be deemed to occur, without
limitation, if the Company and the Grantee reasonably anticipate that the level
of bona fide services the Grantee will perform after a certain date (whether as
an employee or as an independent contractor) will permanently decrease to less
than fifty percent (50%) of the average level of bona fide services provided in
the immediately preceding thirty-six (36) months.






